HOUSTON, Justice.
The Court of Criminal Appeals affirmed the trial court’s judgment by an unpublished memorandum. We recognize that such memoranda have very limited prece-dential value, see Rule 54(d), Ala.R.App.P. However, in denying certiorari review, we do not wish to be understood as agreeing with all the language, reasons, or statements of law expressed in that unpublished memorandum.
WRIT DENIED.
HOOPER, C.J., and MADDOX, KENNEDY, COOK, SEE, LYONS, and JOHNSTONE, JJ., concur. BROWN, J., recuses herself.